DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Regarding claims 19, and similarly in claims 20 and 23, Applicant argues:
Applicants respectfully traverse and submit that the Examiner's rejection is improper as the prior art of record fails to disclose each and every element of independent claims 19, 20 and 23, as well as the claims dependent thereon for at least the following reasons. In particular, Applicants submit that the combination of the prior art of record continues to fail to teach or suggest the previously amended claim element," ... wherein the implicit constraints comprises a viewing behavior for the user identifier, the viewing behavior further comprises a correlation between a sequence of varied length news story items viewed by a user associated with the user identifier and a frequency of news story items skipped by the user." In rejection of the aforementioned claim element, the Examiner continues to rely on Basra, this time pointing to a fleeting reference to "other content" as teaching or suggesting multiple content sources as required by the claimed invention. Applicants submit that mere mention of "other content" without any other mention of what this other content is, where it originated from, etc., does not teach or suggest analyzing multiple content sources or news story items by correlating" ... between a sequence of varied length news story items viewed by a user associated with the user identifier and a frequency of news story items skipped by the user."

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  In the previous office action, the 3rd limitation, Wong is relied upon to teach “receiving a content stream from the on-demand personalized media server comprising metadata associated with content.”  The previously cited rejection for prior art Wong in paragraph 0122 teaches the media guidance source may search various internet –based content sources for news and provide the user a customized news channel.  The previous office action also taught that Basra was merely relied upon for teaching a correlation between user behavior information and the interaction with a content item in Paragraph 0043.  Therefore, Examiner maintains that the combination teachings of Wong, Brothers, Carney, and Basra teach correlating a sequence of varied length news story items viewed by a user associated with the user identifier and a frequency of news story items skipped by the user.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analyzing multiple content sources or news story items by correlating…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant continues to argue:
Nonetheless, in an effort to advance prosecution of the instant application, Applicants have amended the independent claims to recite "wherein the implicit constraints comprises a viewing behavior and a story history for the user identifier, the viewing behavior further comprises a correlation between a sequence of varied length news story items viewed by a user associated with the user identifier and a frequency of news story items skipped by the user, the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items." Applicants submit that the prior art of record, is completely silent and fails to teach or suggest the claimed "story history" comprising "an editorial categorization, a story mood and a story format of each of the varied length news story items" in conjunction with the viewing behavior of the user.

Examiner respectfully disagrees.  As will be discussed below in the current office action, Brothers may be relied upon for teaching, “the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items.” As cited in the previous office action, Wong is relied upon to teach searching various internet based sources for news and providing it to the user.  As will be discussed below, Brothers may still be relied upon to teach user viewing behavior regarding content items and portions of content items.  Brothers goes on to teach that portions of content may be associated with characteristics such as a word, phrase, or narrative entry such as “inspiring speech” or “description of 18th century London” in C8, L59-C9, L11.  Content items and/or specific portions may also be identified with mood as taught in C9, L40-C10, L6, C10, L33-57.  The type of the content items may also be described as audio books or other spoken word audio recordings, electronic books, videos, podcasts, computer games, movies, songs, albums, playlists and/or digital content items of other types in C2, L53-67, C8, L42-58.  Therefore, Examiner maintains that Brothers’ teachings of user feedback regarding content items and portions of content items, wherein the content items are described by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. ("Wong" US 20140201780), and further in view of Brothers et al (“Brothers” US 9678637), Carney et al. ("Carney" US 20050010950), and Basra et al. ("Basra" US 20120243850). 

Regarding claim 19, Wong teaches a system comprising:
a multi-point touch screen; [Wong - Para 0045: discloses a user input interface 310 may be any suitable user interface, such as a touch screen]
an on-demand personalized media server having a processor; [Wong - Para 0024: discloses the media guidance application also provides access to non-linear programming (e.g., content accessible to a user equipment device at any time and is not provided according to a schedule).  Para 0109: discloses the media guidance 
memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the processor, the one or more programs including instructions for executing a media viewing application that provides personalized on-demand viewing functionality; [Wong - Para 0035, Fig. 3: discloses processing circuitry (item 306) and storage (item 308).  Para 0002: discloses an interactive media guide]
while the media viewing application is executing, displaying a Graphical User Interface (GUI) on the multi-point touch screen, the GU/having a first media viewing portion and a plurality of graphically depicted media controls including graphically depicted sliders, buttons, and/or dials; [Wong - Para 0022, Fig. 1: discloses display screens that may be implemented on any suitable user equipment device.  Para 0026, Fig. 1: suggests a grid program listing with a video region (item 122) that allows the user to view and/or preview programs that are currently available, will be available, or were available to the user.  Items 120 represent navigational buttons. Para 0029: discloses item 126 as the options region, which may be part of display, or may be invoked by a user by selecting an on-screen option]
while the media viewing application is executing, transmitting a request to the on-demand personalized media server to generate an on-demand personalized news program, the request including an user identifier; [Wong - Para 0122: discloses the custom media source may be a custom news channel based on the sources from which the media guidance application retrieves content.  Para 0116: 
while the media viewing application is executing, receiving a content stream from the on-demand personalized media server comprising metadata associated with content, said content stream based on implicit constraints associated with the user identifier and explicit constraints associated with the user identifier, the content stream comprising a plurality of associated news content items to form a personalized news program; and [Wong - Para 0084: discloses the media source may search any text and/or metadata contained in the uploaded user-generated content for pre-defined identifiers.  Para 0122: discloses the media guidance source may search various internet –based content sources for news and provide the user a customized news channel, where the media guidance application may filter content based on the user’s search requirements like language, and/or user’s interests and preferences]
while the media viewing application is executing, streaming a first news content item of the plurality of associated news content items through first media viewing portion of the GU/for display on the multi-point touch screen of the computing device, [Wong - Para 0026, Fig. 1: suggests a grid program listing with a video region (item 122) that allows the user to view and/or preview programs that are currently available, will be available, or were available to the user]
wherein in response to receiving the request to generate the on-demand personalized news program, cause the processor to:
identify profile information associated with the user identifier, the profile information comprising explicit constraints associated with the user identifier and implicit constraints associated with the user identifier applicable to the generation of the on-demand personalized news program, wherein the implicit constraints comprises a viewing behavior and a story history for the user identifier, [Wong - Para 0030: discloses users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application.  Personalization and customization may be based on and be made in accordance with the user’s preferences and profile. Para 0100: discloses the media guidance application may learn the preferences of the user by monitoring the user’s interactions with the interactive media guide.  For example, the media guidance application may monitor the programs, channels, or user-generated content viewed by the user]
select content for the on-demand personalized news program based on the explicit constraints, the implicit constraints, and metadata associated with the content; [Wong - Para 0109: discloses the media guidance application may generate custom media source 530 for display in the interactive media guide based at least in part on the user's profile. Para 0084: discloses the media source may search any text and/or metadata contained in the uploaded user-generated content for pre-defined identifiers]
generate the on-demand personalized news program based on the selected content; and [Wong - Para 0109: discloses The media guidance application may 
transmit the on-demand personalized news program in response to the electronic request. [Wong - Fig. 7: suggests the Custom Media Source on the display screen with personalized content for the user]
the viewing behavior comprises news story items viewed by a user associated with the user identifier [Wong – Para 0004, 0106, 0118, 0156: teaches the user profile adding news identifiers to the user’s interests section of the user’s profile]
Wong does not explicitly teach implicit constraints comprising a story history,
wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, 
Wong teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user;
the story history further comprising user feedback based on one or more of an editorial categorization, a story mood and a story format of each of the varied length news story items;

However, Brothers teaches wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, the story history further comprising user feedback based on one or more of an editorial categorization [i.e. narrative entry], a story mood and a story format [i.e. content item type] of each of the varied length news story items; [Brothers – C13, L58-C14, L4: teaches content portions over or under a certain length.  C10, L58-C11, L3: teaches a context module considering context attributes match the content characteristics for the portion and the rating or feedback of users regarding the item and/or the specific portion of the item. C3, L28-51: teaches an item data store that includes information related to each item including item feedback. C8, L59-C9, L11: teaches a characteristic associated with an item portion may be described by a word, phrase or narrative entry, such as "inspiring speech" or "description of 18th century London."  C9, L40-C10, L6, C10, L33-57: teaches identifying mood and other characteristics of content items and/or specific portions of content items.  C2, L53-67, C8, L42-58: teaches items from which portions may include digital content items, such as audio books or other spoken word audio recordings, electronic books, videos, podcasts, computer games, movies, songs, albums, playlists and/or digital content items of other types]
Wong and Brothers are analogous in the art because they are from the same field of recommending portions of content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s implicit constraints in view of Brothers to story history for the reasons of improving user experience by offering content to the user based on the mood.
wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, 
Wong teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user;

However, Carney teaches wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, [Carney - Para 0044: discloses and application of settings includes setting a total duration of VOD clips for a given category.  Para 0022: discloses the availability of the small clips of content and the metadata associated with that content is used to provide personalized news and entertainment programs]
Wong, Brothers, and Carney are analogous in the art because they are from the same field of user-specified VOD content [Para 0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong and Brothers in view of Carney to viewing lengths for the reasons of determining which category of content the user consumes the most.
Wong, Brothers, and Carney teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user;

However, Basra teaches the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user; [Basra – Para 0043: discloses The remote server and/or client device may add an entry to behavior information and/or update behavior information after every trick play requested by the user. An entry of the behavior information may include, for example, a type of a trick play requested by the user during a playing of content (e.g., fast forwarded at level 4), a period of time that elapsed before the user requested to return to playing of content (after requesting the trick play) (e.g., 15 seconds).  Overall, the entries of the behavior information may indicate, for example, that the user typically fast forwards through commercials for 15 seconds while watching Sopranos.]
Wong, Brothers, Carney, and Basra are analogous in the art because they are from the same field of user behavior [Para 0011].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, Brothers, and Carney’s viewing behavior in view of Basra to monitoring skipped content for the reasons of determining which content is less favorable for the user to consume. 

Regarding claim 20, Wong teaches a method comprising:
executing, at a computing device having a multi-point touch screen and a processor, a media viewing application that provides personalized on-demand viewing functionality; [Wong - Para 0045: discloses a user input interface 310 may be any suitable user interface, such as a touch screen. Para 0035, Fig. 3: discloses processing circuitry (item 306) and storage (item 308).  Para 0002: discloses an interactive media guide.  Para 0024: discloses the media guidance application also provides access to non-linear programming (e.g., content accessible to a user equipment device at any time and is not provided according to a schedule)]
while the media viewing application is executing, displaying a Graphical User Interface (GUI) on the multi-point touch screen, the GUI having a first media viewing portion and a plurality of graphically depicted media controls including graphically depicted sliders, buttons, and/or dials; [Wong - Para 0022, Fig. 1: discloses display screens that may be implemented on any suitable user equipment device.  Para 0026, Fig. 1: suggests a grid program listing with a video region (item 122) that allows the user to view and/or preview programs that are currently available, will be available, or were available to the user.  Items 120 represent navigational buttons. Para 0029: discloses item 126 as the options region, which may be part of display, or may be invoked by a user by selecting an on-screen option]
while the media viewing application is executing, transmitting a request to an on-demand personalized media server to generate an on-demand personalized news program, the request including an user identifier; [Wong - Para 0122: discloses the custom media source may be a custom news channel based on the sources from which the media guidance application retrieves content.  Para 0116: discloses the media guidance application may establish the network connection upon a request from the user to view custom media source.  Para 0030: discloses users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application.  Therefore, request to access the personalized guidance includes logging into a user account]
while the media viewing application is executing, receiving a content stream from the ondemand personalized media server comprising metadata associated with content, said content stream based and explicit constraints associated with the user identifier, the content stream comprising a plurality of associated news content items and advertisement content to form a personalized news program, wherein the implicit constraints comprises a viewing behavior for the user identifier; and [Wong - Para 0084: discloses the media source may search any text and/or metadata contained in the uploaded user-generated content for pre-defined identifiers.  Para 0122: discloses the media guidance source may search various internet –based content sources for news and provide the user a customized news channel, where the media guidance application may filter content based on the user’s search requirements like language, and/or user’s interests and preferences]
while the media viewing application is executing, displaying a first item of the plurality of associated news content items and advertisement content through first media viewing portion of the GU/for display on the multi-point touch screen of the computing device. [Wong - Para 0026, Fig. 1: suggests a grid program listing with a video region (item 122) that allows the user to view and/or preview programs that are currently available, will be available, or were available to the user]
the viewing behavior comprises news story items viewed by a user associated with the user identifier [Wong – Para 0004, 0106, 0118, 0156: teaches the user profile adding news identifiers to the user’s interests section of the user’s profile]
Wong does not explicitly teach implicit constraints comprising a story history,
wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, 
Further, Wong does not explicitly teach implicit constraints comprising a story history,
Wong teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user,
the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items;

However, Brothers teaches wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items; [Brothers – C13, L58-C14, L4: teaches content portions over or under a certain length.  C10, L58-C11, L3: teaches a context module considering context attributes match the content characteristics for the portion and the rating or feedback of users regarding the item and/or the specific portion of the item. C3, L28-51: teaches an item data store that includes information related to each item including item feedback. C8, L59-C9, L11: teaches a characteristic associated with an item portion may be described by a word, phrase or narrative entry, such as "inspiring speech" or "description of 18th century London."  C9, L40-C10, L6, C10, L33-57: teaches identifying mood and other characteristics of content items and/or specific portions of content items.  C2, L53-67, C8, L42-58: teaches items from which portions may include digital content items, such as audio books or other spoken word audio recordings, electronic books, videos, podcasts, computer games, movies, songs, albums, playlists and/or digital content items of other types]
In addition, the rationale of claim 19 regarding Brothers is the same for these limitations.
Wong and Brothers does not explicitly teach wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, 
the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user,

However, Carney teaches wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, [Carney - Para 0044: discloses and application of settings includes setting a total duration of VOD clips for a given category]
In addition, the rationale of claim 19 regarding Carney is used for this limitation.
Wong, Brothers, and Carney teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user.

However, Basra teaches the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user, [Basra – Para 0043: discloses The remote server and/or client device may add an entry to behavior information and/or update behavior information after every trick play requested by the user. An entry of the behavior information may include, for example, a 
In addition, the rationale of claim 19 regarding Basra is used for this limitation.

Regarding claim 23, Wong teaches an electronic device, comprising:
a multi-point touch screen; [Wong - Para 0045: discloses a user input interface 310 may be any suitable user interface, such as a touch screen]
a processor; [Wong - Para 0035, Fig. 3: discloses processing circuitry (item 306) and storage (item 308).  Para 0002: discloses an interactive media guide]
a memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the processor, the one or more programs including instructions for executing a media viewing application that provides personalized on-demand viewing functionality; [Wong - Para 0035, Fig. 3: discloses processing circuitry (item 306) and storage (item 308).  Para 0002: discloses an interactive media guide]
while the media viewing application is executing, displaying a Graphical User Interface (GUI) on the multi-point touch screen, the GU/having a first media viewing portion and a plurality of graphically depicted media controls including graphically depicted sliders, buttons, and/or dials; [Wong - Para 0022, Fig. 1: 
while the media viewing application is executing, transmitting a request to an on-demand personalized media server to generate an on-demand personalized news program, the request including an user identifier; [Wong - Para 0122: discloses the custom media source may be a custom news channel based on the sources from which the media guidance application retrieves content.  Para 0116: discloses the media guidance application may establish the network connection upon a request from the user to view custom media source.  Para 0030: discloses users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application.  Therefore, request to access the personalized guidance includes logging into a user account]
while the first media viewing application is executing, receiving a content stream from the on-demand personalized media server comprising metadata associated with content, said content stream based on implicit constraints associated with the user identifier and explicit constraints associated with the user identifier, and metadata associated with the content, the content stream comprising a plurality of associated news content items and advertisement content to form a personalized news program, wherein the implicit constraints comprises a viewing behavior for the user identifier; and [Wong - Para 0084: discloses the media source may search any text and/or metadata contained in the uploaded user-generated content for pre-defined identifiers.  Para 0122: discloses the media guidance source may search various internet –based content sources for news and provide the user a customized news channel, where the media guidance application may filter content based on the user’s search requirements like language, and/or user’s interests and preferences]
while the media viewing application is executing, transmitting a first news content item of the plurality of associated news content items through the first media viewing portion of the GUI for display on the multi-point touch screen of the computing device. [Wong - Para 0026, Fig. 1: suggests a grid program listing with a video region (item 122) that allows the user to view and/or preview programs that are currently available, will be available, or were available to the user]
the viewing behavior comprises news story items viewed by a user associated with the user identifier [Wong – Para 0004, 0106, 0118, 0156: teaches the user profile adding news identifiers to the user’s interests section of the user’s profile]
Wong does not explicitly teach implicit constraints comprising a story history,
wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, 
Wong teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user,
the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items;

However, Brothers teaches wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items; [Brothers – C13, L58-C14, L4: teaches content portions over or under a certain length.  C10, L58-C11, L3: teaches a context module considering context attributes match the content characteristics for the portion and the rating or feedback of users regarding the item and/or the specific portion of the item. C3, L28-51: teaches an item data store that includes information related to each item including item feedback. C8, L59-C9, L11: teaches a characteristic associated with an item portion may be described by a word, phrase or narrative entry, such as "inspiring speech" or "description of 18th century London."  C9, L40-C10, L6, C10, L33-57: teaches identifying mood and other characteristics of content items and/or specific portions of content items.  C2, L53-67, C8, L42-58: teaches items from which portions may include digital content items, such as audio books or other spoken word audio recordings, electronic books, videos, podcasts, computer games, movies, songs, albums, playlists and/or digital content items of other types]

Wong and Brothers do not explicitly teach wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, 
Further, Wong and Brothers teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user,

However, Carney teaches wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, [Para 0044: discloses and application of settings includes setting a total duration of VOD clips for a given category]
In addition, the rationale of claim 19 regarding Carney is used for this limitation.
Wong, Brothers, and Carney teaches viewing behavior comprising news story items viewed by a user, but does not explicitly teach the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user.

However, Basra teaches the viewing behavior further comprises a correlation between a sequence of varied length stories viewed by a user associated with the user identifier and a frequency of stories skipped by the user, [Basra – Para 0043: discloses The remote server and/or client device may add an entry to behavior information and/or update behavior information after every trick play requested by the user. An entry of the behavior information may include, for example, a type of a trick play requested by the user during a playing of content (e.g., fast forwarded at level 4), a period of time that elapsed before the user requested to return to playing of content (after requesting the trick play) (e.g., 15 seconds).  Overall, the entries of the behavior information may indicate, for example, that the user typically fast forwards through commercials for 15 seconds while watching Sopranos.]
In addition, the rationale of claim 19 regarding Basra is used for this limitation.

Regarding claim 24, Wong, Brothers, Carney, and Basra teaches The device of claim 23, wherein the GUI further comprises a second portion to indicate an upcoming news segment of the plurality of associated news content items [Wong - Fig. 5: suggests upcoming content from the custom media source].

Regarding claim 25, Wong, Brothers, Carney, and Basra teaches the device of claim 23, wherein at least one of the plurality of graphically depicted media controls comprises a sharing option to share the news content item [Wong - Para 0029: discloses The selectable options within options region 126 may concern features related to program listings in grid 102 or may include options available from a main menu display. Para 0087: discloses the media source may provide a social network functionality using which users may create profiles and circles of friends, family, and .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Brothers, Carney, and Basra as applied to claim 20 above, and further in view of Westerman et al. ("Westerman" US 20080261974).

Regarding claim 21, Wong, Brothers, Carney, and Basra do not explicitly teach claim 21.  However, Westerman teaches The method of claim 20, further comprising identifying a plurality of distinct graphically depicted controls that are associated with the plurality of simultaneous touch inputs on the multi-point touch screen, wherein each respective touch input in the plurality of simultaneous touch inputs on the multi-point touch screen corresponds to a different graphically depicted media control in the plurality of distinct graphically depicted media controls [Para 0043: discloses The user can interact with the touch screen using a variety of touch objects, including, for example, a finger, stylus, pen, pencil, etc. Additionally, in some embodiments, multiple touch objects can be used simultaneously].
Wong, Brothers, Carney, Basra, and Westerman are analogous in the art because they are from the same field of user interfaces [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, Brothers, Carney, and Basra in view of Westerman to user input for the reasons of monitoring user behavior through their physical actions.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Brothers, Carney, Basra, and Westerman as applied to claim 21 above, and further in view of Woods et al. ("Woods" US 20130179925).

Regarding claim 22, Wong, Brothers, Carney, Basra, and Westerman are unclear regarding claim 22.  However, Woods teaches The method of claim 21, further comprising displaying a second news content item of the plurality of associated news content items through the first media viewing portion of the GUI for display on the multi-point touch screen of the computing device in response to a swipe movement on the multi-point touch screen associated with the first news content item of the plurality of associated news content items [Para 0163: discloses when a media asset is being displayed in region, a swipe gesture in the right direction may cause the first content in the list to be accessed as the “next” content and a swipe gesture in the left direction may cause the last content in the list to be accessed as the “previous” content in the list].
Wong, Brothers, Carney, Basra, Westerman, and Woods are analogous in the art because they are from the same field of touch sensitive display devices [Para 0111].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, Brothers, Carney, Basra, and Westerman’s touch input in view of Woods to gestures for the reasons of further controlling trickplay through swiping.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426